Title: [Nicholas P. Trist] to James Madison, 3 April 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                
                            
                        
                        Stepping into the post office to put my letter in, I am pleased to find the enclosed left here for
                            distribution. It so happened that it was my intention to say something in my letter, on this very subject, in connexion
                            with one of the transactions at the last meeting, and an account I have since heard of Mr Maxwell’s Speech at
                            HampdenSydney, in which he triumphantly foretold that they (the Presbyterians) would some day
                            or other have the management of the University in their hands. My distrust of the present ruling generation is such that I
                            am not free from apprehension on the subject of this prophecy.
                        
                            
                                
                            
                        
                    